IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-91,685-01


                      EX PARTE JAROD LEE WESENBERG, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 12-09-00055-CRL-A IN THE 81ST DISTRICT COURT
                            FROM LA SALLE COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of two counts of aggravated assault and sentenced to forty years’

imprisonment on each count. He did not appeal his convictions. Applicant filed this application for

a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that trial counsel advised him that his sentences

would run concurrently with sentences he would receive in Illinois. Accordingly, the record should

be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC.

art. 11.07, § 3(d). The trial court shall order trial counsel to respond to Applicant’s claim. In

developing the record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial
                                                                                                       2

court elects to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is

indigent and wants to be represented by counsel, the trial court shall appoint counsel to represent him

at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial

court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

was convicted and sentenced in Illinois; if so, whether his present sentences are running concurrently

with his Illinois sentence(s); counsel advised Applicant that his sentences would run concurrently;

counsel was deficient; and if so, Applicant would have pleaded not guilty but for counsel’s advice.

The trial court may make any other findings and conclusions that it deems appropriate in response

to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: September 23, 2020
Do not publish